F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           SEP 15 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    SARAH REYNOLDS,

                Plaintiff-Appellant,

    v.                                                   No. 97-6398
                                                    (D.C. No. 96-CV-1680)
    KENNETH S. APFEL, Commissioner,                      (W.D. Okla.)
    Social Security Administration, *

                Defendant-Appellee.




                            ORDER AND JUDGMENT           **




Before BRORBY, McKAY, and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      Pursuant to Fed. R. App. P. 43(c), Kenneth S. Apfel is substituted for
John J. Callahan, former Acting Commissioner of Social Security, as the
defendant in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Plaintiff appeals the district court’s decision upholding the Commissioner’s

denial of her 1992 application for disability and supplemental security income

benefits. The Commissioner subsequently awarded plaintiff benefits as a result of

a 1994 application, finding her disabled because of depression. The

administrative law judge (ALJ) determined, however, that, during the time frame

relevant to the 1992 application, plaintiff remained capable of performing her past

relevant work. The Appeals Council declined to review this step-four

determination, making the ALJ’s decision the Commissioner’s final

determination.

      This court reviews the Commissioner’s decision only to determine whether

he applied correct legal standards and whether substantial evidence supported the

decision. See Bean v. Chater , 77 F.3d 1210, 1213 (10th Cir. 1995). At step four,

plaintiff bears the burden of establishing that she can no longer perform any of

her past relevant work.   See Thompson v. Sullivan , 987 F.2d 1482, 1487 (10th

Cir. 1993). On appeal, plaintiff argues that the record does not contain

substantial evidence to support the Commissioner’s decision, and the ALJ failed

to afford the appropriate weight to the treating physicians’ opinions and

overlooked an earlier, subsequently vacated administrative decision finding


                                         -2-
plaintiff disabled. Upon consideration of the record and the parties’ appellate

arguments, we affirm.

      The record contains a number of medical opinions, proffered by both

treating and consulting physicians and other treating sources. These opinions

offer a variety of different diagnoses of plaintiff’s mental problems and note

varying degrees of resulting impairment. It is the ALJ’s province, as fact finder,

to decide the appropriate weight to be given such contradictory medical evidence.

Cf. Kemp v. Bowen , 816 F.2d 1469, 1476 (10th Cir. 1987) (noting it is fact

finder’s responsibility to resolve genuine conflicts between opinion of treating

physician and other contrary evidence). In doing so here, the ALJ afforded the

proper deference to the opinions of plaintiff’s treating physicians. Although there

are contradictory medical reports, the record does contain substantial evidence

supporting the ALJ’s decision denying benefits.    See Glenn v. Shalala , 21 F.3d

983, 987-88 (10th Cir. 1994) (despite existence of evidence contrary to ALJ’s

finding, appellate court must affirm if, “considering the record as a whole,

including whatever fairly detracts from the findings, there is sufficient evidence

which a reasonable mind might accept as adequate to support a conclusion”

(citation, further quotation omitted)). Further, in light of the fact that the Appeals

Council vacated the earlier administrative decision finding plaintiff disabled




                                          -3-
because that decision contained “no rationale or basis to support” its conclusion,

II R. at 352, that decision offers no support for plaintiff’s disability claim.

      The judgment of the United States District Court for the Western District of

Oklahoma upholding the Commissioner’s denial of benefits is, therefore,

AFFIRMED.



                                                      Entered for the Court



                                                      Wade Brorby
                                                      Circuit Judge




                                           -4-